Citation Nr: 1137100	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-31 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's sons





ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which found that new and material evidence has not been submitted to reopen the claim for service connection for the cause of the Veteran's death.  

The appellant and her witnesses offered testimony before the undersigned at a videoconference hearing in August 2008.  A transcript is of record.  

In October 2008, the Board reopened the claim and remanded it for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In support of the original claim for service connection for the Veteran's death, the appellant submitted VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, regarding records of treatment for pancreatic cancer at Kettering Hospital, in Kettering, Ohio.  Records regarding heart-related treatment at Kettering Memorial Hospital from May and June 1988 were provided in response to VA's request.  

During the current appeal, the appellant submitted a second VA Form 21-4142, indicating that the Veteran received treatment for pancreatic cancer at Kettering Memorial Hospital in March 2004.  A February 2004 treatment record from Adena Health System indicated that the Veteran was scheduled for an appointment on February 27, 2004, with a specified physician in Kettering, Ohio, and that follow up was pending further workup in the Kettering area.  Records show treatment at other facilities in March 2004.

Hospital records from Kettering Memorial and treatment records from the Kettering physician identified are not of record and have not specifically been requested since the release was submitted.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records of the Veteran's treatment at Kettering Memorial Hospital in March 2004.

If the appellant fails to provide any necessary releases, she should be informed that she may submit the evidence herself.  She should be informed of any records that cannot be obtained.

If the records cannot be obtained, the appellant should be so advised, and should also be told of the efforts made to obtain the records.

2.  If additional records are obtained, the persons who provided the May 2010 VA medical opinion should be asked to review the claims file, including the new evidence, and be asked whether the new evidence changes the opinions provided in May 2010.

If the persons who provided the May 2010 opinion are unavailable, another physician should review the claims folder, including the newly received evidence, and provide an opinion as to whether the Veteran's exposure to herbicides in Vietnam caused or contributed to the fatal pancreatic cancer.

The reviewer should provide reasons for this opinion.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

